Case 2:13-cr-00079-DBH Document 264 Filed 07/31/20 Page 1 of 2                     PageID #: 913



                          UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE

 UNITED STATES OF AMERICA,                         )
                                                   )
 V.                                                )
                                                   )   CRIMINAL NO. 2:13-CR-79-DBH-01
 MARKEVIN FAUCETTE,                                )
                                                   )
                              DEFENDANT            )

                PROCEDURAL ORDER ON DEFENDANT’S MOTION
                      FOR COMPASSIONATE RELEASE

         On July 28, 2020, the defendant Markevin Faucette filed a motion for

compassionate relief under the First Step Act, 18 U.S.C. § 3582(c) (ECF No.

262).1

         He tells me that he requested compassionate release from the Warden, as

the statute requires, 18 U.S.C. § 3582(c)(1)(A), and that over 30 days have

passed. Def.’s Mot. at 3. He does not tell me whether the Warden responded

within the 30 days.

         If the Warden did not respond within the 30 days, then it appears this

Court has the authority to proceed to consider the motion.                           18 U.S.C.

§ 3582(c)(1)(A) (permitting the court to modify a sentence “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier”).


1 Faucette also refers to the CARES Act, but that statute gives authority to the Bureau of Prisons,

not the court, Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136,
§ 12003(b)(2), 134 Stat. 281, 516 (2020), and I will not refer to it further.
Case 2:13-cr-00079-DBH Document 264 Filed 07/31/20 Page 2 of 2     PageID #: 914



      If the Warden responded within the 30 days and denied his request, then

Faucette must pursue his administrative remedies with the Bureau of Prisons.

“[T]he 30-day language is designed to ensure that the Warden acts timely and

that when she does, the prisoner needs to exhaust his administrative appeal

rights before proceeding to court.” United States v. Rembert, No. 2:12-CR-66-

DBH, 2020 U.S. Dist. LEXIS 107423, at *2-3 (D. Me. June 19, 2020); see also

United States v. Miller, No. 2:16-CR-00269, 2020 WL 113349, at *2 (D. Idaho

Jan. 8, 2020) (“It seems odd that Congress would allow a defendant to short-

circuit the Bureau of Prison’s administrative procedures simply by waiting 30

days after filing his request, despite the warden timely acting on that request.

In this context ‘lapse’ clearly means that the warden must fail to act on the

defendant's request for a period of 30 days.”); United States v. Weidenhamer, No.

CR-16-01072-001, 2019 WL 6050264, at *4 (D. Ariz. Nov. 8, 2019) (“[T]he better

reading is to require administrative exhaustion if a warden acts on a request

within 30 days.   The statute requires a defendant submit a request to her

warden. If the warden acts on that request in a timely manner, it is appropriate

to require a defendant to pursue an administrative appeal.”).

      Accordingly, I ORDER the government to respond by August 7, 2020, to tell

me when the Warden responded to Faucette’s request (if he/she did).

      SO ORDERED.

      DATED THIS 31ST DAY OF JULY, 2020

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE


                                                                                2
